NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
ULTRAMERCIAL, LLC AND
ULTRAMERCIAL, INC., ’
Plair'.,tiffs-Appellants,
V.
HULU, LLC,
Defendcmt,
AND
WILDTANGENT, INC.,
Defendant-Appellee.
2010-1544
Appeal from the United States District Court for the
Centra1 District of Ca1ifornia in case n0. 09-CV-6918,
Judge R. Ga1'y K1auSner.
ON MOTION
ORDER
U1tramercial, LLC and U1traInercia1, Inc. move to re-
instate this appeal and inform the court that it has settled

ULTRAMERCIAL V. HULU 2
with Hulu, LLC, which the court treats as a motion to
reform the official caption.
Upon consideration thereof,
I'r ls 0RDERED THAT:
The motions are granted The court’s March 11, 2011
order dismissing the appeal is vacated, the mandate is
recalled, and the appeal is reinstated. The revised official
caption is reflected ab0ve.
FOR THE COURT
  8  /s/ Jan Horbaly -
Date J an Horbaly
Clerk _
cc: Lawrence M. Hadley, Esq.
Darin W. Snyder, Esq.
Richard G. Frenkel, Esq.
s21
¢
h
iv
302
§§
PEALS FR
L C|RCU|T
MAR 182011
1AumnaALv
omit